Citation Nr: 0000195	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-08 859	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
November 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
October 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona, which denied 
the veteran's claim of service connection for asthma.

In the October 1997 decision, the RO granted service 
connection for degenerative joint disease of the cervical 
spine, evaluated as 10 percent disabling.  Service connection 
was also granted for hallux valgus deformity of the right 
great toe; hallux valgus deformity, status post bunionectomy, 
left great toe; and a residual scar, status post 
appendectomy, each evaluated as zero percent disabling.  A 
combined disability rating of 10 percent was awarded, 
effective January 27, 1997.


FINDINGS OF FACT

1.  The medical evidence on file shows that the veteran has a 
current diagnosis of asthma.

2.  The veteran has acknowledged that her asthma preexisted 
service.  Furthermore, her service medical records indicate 
that the veteran's asthma preexisted her active duty, and 
reflect that the veteran complained of and was treated for 
asthma on numerous occasions from November 1979 through 
August 1993.

3.  The veteran has asserted that her asthma was aggravated 
by her military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for asthma is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Savage v. 
Gober, 10 Vet. App. 488 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  The Court has held that if the disability is of a 
type as to which lay observation is competent to identify its 
existence (conditions that lend themselves to lay observation 
such as flat feet), medical causation evidence may not be 
necessary.  Savage, supra, Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Horowitz v. Brown, 5 Vet. App. 217, 221-22 
(1993); Budnik v. Derwinski, 3 Vet. App. 185, 186-87 (1992); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Section 3.303(b) provides that continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Moreover, a 
condition "noted during service" does not require any type 
of special or written documentation, such as being recorded 
in an examination report, either contemporaneous to service 
or otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  Either evidence contemporaneous with service 
or the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
However, medical evidence is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).


Background.  The veteran acknowledges that she suffers from 
an asthma condition that preexisted her entrance into active 
duty in 1979, but contends that the asthma was aggravated by 
her military service.

Service medical records indicate that the veteran's asthma 
preexisted her active duty, and reflect that the veteran 
complained of and was treated for asthma on numerous 
occasions from November 1979 through August 1993.

Private medical reports reflect that the veteran received 
post-service treatment for asthma in November 1995 and 
February 1996.  Allergy testing in November 1995 revealed 
that the veteran had multiple allergic reactions to 
environmental factors.

The veteran filed her claim in January 1997, and she was 
accorded VA examination in June 1997.  She told the June VA 
examiner that she had suffered from asthma all of her life, 
and reported that she was treated for asthma many times while 
in service. The examiner noted that the veteran reported that 
her asthma had worsened since separation from service.  She 
complained of asthma attacks occurring almost daily, usually 
at night, with considerable chest congestion and wheezing.  
However, the examiner also noted that neither the veteran's 
claims folder nor her service medical records were provided 
for review prior to the examination.  Objective examination 
revealed that the veteran was in no acute distress.  
Pulmonary examination revealed marked wheezing in all 
quadrants.  A chest X-ray showed a normal chest.  Diagnosis 
was bronchial asthma, moderate to marked.  No opinion was 
provided as to whether the veteran's asthma was aggravated by 
her active service.

The veteran underwent pulmonary function testing at a VA 
medical facility in July 1997.  The veteran's cough was noted 
as non-productive, but wheezing was frequent.  Diagnosis was 
"moderate-to-severe obstructive airway disease, however 
subminimal exam performed."

The RO issued a decision in October 1997 which held that the 
evidence had not established that the veteran's asthma, 
"which clearly existed prior to enlistment, was not 
permanently worsened beyond normal progression as a result of 
military service."  The veteran's claim was denied, and she 
initiated the instant appeal. 

In the substantive appeal (VA Form 9), and in other 
correspondence to the RO, the veteran stated that she does 
not dispute that she has had an asthma condition "since 
birth."  She noted that during service, the asthma was 
controlled "with proper medication, provided by the 
military," and thus she did not have to be excused from 
field duty or physical training.  She recalled being 
stationed in Europe and Asia for seven years in "countries 
well known for their colder and harsher weather conditions."  
She contends that her asthma condition was aggravated by 
numerous and lengthy outdoor training exercises.  The veteran 
also stated that she did not tell the VA physician, during 
the June 1997 VA examination, that her asthma had worsened 
since separation from service.  Rather, she contended that 
she was unable to keep the asthma under control because she 
was unable to afford proper medication after separation from 
service.  The veteran also stated that the VA examiners who 
performed the pulmonary function tests in July 1997 were 
"adamant" that she immediately contact another medical care 
provider, as the results of the tests were "very poor."  

Significantly, the veteran also reported that shortly after 
the July 1997 pulmonary function tests, she was seen by a VA 
physician at a VA medical facility in Tucson, Arizona, in 
August 1997.  The veteran contends that this physician told 
her she had a "severe asthma condition," and prescribed 
daily asthma medication.  The veteran alleges that that was 
the first time daily medication had ever been prescribed for 
her asthma. 


Analysis.  In the instant case, the Board finds that the 
veteran's claim of service connection for asthma is well 
grounded in that it is plausible. Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); see also Crowe v. Brown, 7 Vet. App. 238 (1994).  
Moreover, the Board notes that asthma is a chronic condition, 
for which the veteran received medical treatment while on 
active duty.  The veteran has alleged that her asthma was 
aggravated by her active service, and the post-service 
medical records confirm continuity of symptomatology since 
her discharge.  Thus, the claim is well grounded pursuant to 
the guidelines of Savage, supra.

Adjudication of the veteran's claim of service connection for 
asthma does not end with the finding that the case is well-
grounded.  In determining that the veteran's claim is well-
grounded, the credibility of evidence has been presumed and 
the probative value of the evidence has not been weighed.  
However, once the claim is found to be well grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

For the reasons stated below, the Board finds that additional 
development is necessary for a full and fair determination of 
the veteran's claim.  Accordingly, a remand is necessary in 
the instant case.


ORDER

The claim of entitlement to service connection for asthma is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
asthma is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy, supra.

As stated above, the veteran reported that shortly after the 
July 1997 pulmonary function tests, she was seen by a VA 
physician at a VA medical facility in Tucson, Arizona, in 
August 1997.  The veteran contended that this physician told 
her she had a "severe asthma condition," and prescribed 
daily asthma medication.  However, there is no indication of 
record that the RO took any action, by way of obtaining 
pertinent medical records, based upon the veteran's 
statements indicating that she received additional medical 
attention at a VA facility.  In the instant case, the Board 
finds that the veteran's statements provide credible evidence 
that she received medical attention at a VA medical facility 
in Tucson, Arizona.  The Court has held that where a veteran 
has asserted that pertinent medical records are in existence 
and are in the Government's possession, any such records 
which are in existence are constructively of record.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The failure of the RO or the Board to consider any pertinent 
records of VA treatment which are in existence, even though 
not actually in the records assembled for appellate review, 
may constitute clear and unmistakable error.  The fact that 
there is evidence of record suggesting that the veteran's 
asthma was not aggravated by service does not abrogate VA's 
duty to collect and review all the evidence within its 
possession.  Because these records are in VA's "possession" 
pursuant to Bell, but are not yet associated with the 
veteran's claims file, the Board concludes that a remand is 
required on the facts of this case.  Furthermore, the Board 
notes that this obligation would apply even if the veteran 
had not submitted a well-grounded claim.

Moreover, the Board is of the opinion that a competent 
medical opinion is necessary to make a full and fair 
determination as to whether the veteran's asthma was 
aggravated by her active service.  See Crowe, 7 Vet. App. at 
247-248.  As mentioned above, the veteran did undergo a VA 
examination in June 1997.  However, the examiner noted that 
neither the veteran's claims folder nor her service medical 
records were available for review prior to the examination.  
Consequently, no opinion was proffered by the examiner as to 
whether the veteran's asthma was aggravated by service, nor 
was it possible for the examiner to make such an opinion.  
Accordingly, the Board finds that a new examination is 
required in the instant case.

For the reasons stated above, this case must be REMANDED for 
the following action:

1.  The veteran should be allowed to 
submit additional lay and medical 
evidence in support of her claim.  The RO 
should request the veteran to identify 
all medical professionals from whom she 
has obtained treatment since July 1997, 
and obtain from all sources identified by 
the veteran any such records that are not 
already associated with the claims file.  
Regardless of any reply from the veteran, 
the RO should obtain medical records 
concerning the veteran from the VA 
Medical Center in Tucson, Arizona.

2.  After the development requested above 
has been completed to the extent 
possible, the veteran should be afforded 
a new examination to evaluate the current 
nature and severity of her asthma.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should elicit 
a detailed history from the veteran as to 
the symptoms of asthma which she 
experienced before service, during 
service, and after service.  The examiner 
must express an opinion as to whether it 
is as likely as not that the veteran's 
asthma underwent a permanent increase in 
severity during service.  If the examiner 
determines that the asthma underwent a 
permanent increase in severity during 
service, an opinion must also be given as 
to whether the increase in severity was 
due to the natural progression of the 
condition.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the medical examination to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


